                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :
                                          :      CRIMINAL ACTION
              v.                          :
                                          :      NO. 17-90-01
MARK MANIGAULT                            :


                                        ORDER

       AND NOW, this 18th day of May 2021, upon consideration of Defendant Mark

Manigault’s Motion for a New Trial Pursuant to Federal Rule of Criminal Procedure 33 (ECF

No. 223), and the Government’s response thereto (ECF No. 225), it is ORDERED that the

Motion is DENIED.

       IT IS SO ORDERED.


                                                 BY THE COURT:



                                                 /s/ R. Barclay Surrick
                                                 R. BARCLAY SURRICK, J.
